Citation Nr: 1308968	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an increased rating for chronic lumbosacral strain, currently evaluated as noncompensably disabling.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO acknowledged that the Veteran had previously been denied service connection for a bilateral knee disorder but, rather than address the petition to reopen, denied the claim for service connection for a bilateral knee disorder on its merits.  The RO also denied the Veteran's claim for service connection for a right ankle disorder and his claim for an increased rating for his service-connected chronic lumbosacral strain.

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for a bilateral knee disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for a bilateral knee disorder as a claim to reopen.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The decision below addresses the Veteran's petition to reopen his previously denied claim for service connection for a bilateral knee disorder.  Adjudication of the underlying merits of that claim, as well as the other claims on appeal, is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a January 1985 rating decision, the RO denied the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the January 1985 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A January 1985 rating decision that denied the Veteran's claim for service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).

2.  Since the prior final denial of the Veteran's claim for service connection for a bilateral knee disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1985 rating decision, the RO denied the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  In December 2004, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a bilateral knee disorder was the January 1985 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a bilateral knee disorder in July 1984.  The RO denied the claim for service connection in January 1985 and, in so doing, found that the Veteran did not have a valid diagnosis of a current knee disorder.  This decision was not appealed and therefore became final.  The Veteran now asserts, in part, that he has a bilateral knee disorder that is related to service.  Specifically, he contends that he injured his knees on multiple occasions while on active duty and has continued to have knee problems from his time in service to the present.  As a result, the Veteran contends that service connection for a bilateral knee disorder is warranted.

Evidence of record in 1985 included records of the Veteran's service treatment records and a VA examination conducted in September 1984.  Review of the Veteran's service treatment records reflects that he was seen on multiple occasions in service for complaints of knee pain and was put on profile on four separate occasions for problems with his knees.  However, at his separation medical examination, conducted in May 1984, he was not found to have any disorders of the musculoskeletal system or lower extremities.

Evidence added to the record since the RO's January 1985 denial concerning the Veteran's claim for service connection for a bilateral knee disorder includes records of treatment he has received from both private and VA treatment providers since that date, as well as VA examination conducted in June 2005.  Report of the June 2005 VA examination indicates that the VA examiner diagnosed the Veteran with bilateral knee strain and opined that the disorder could have been aggravated while he was on active duty.  As such, the Board finds that the evidence, in the form of the June 2005 VA examiner's diagnosis of bilateral knee strain, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the January 1985 rating decision, the RO denied the Veteran's claim for service connection in part because he did not have a valid diagnosis of a current knee disorder.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has a diagnosed bilateral knee disorder related to service.  Newly submitted evidence, however, reflects that the Veteran has a current diagnosis of bilateral knee strain.  Because the June 2005 VA examination report provides a diagnosis of a current bilateral knee disorder, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for a bilateral knee disorder have been met.


ORDER

New and material evidence to reopen a claim of service connection for a bilateral knee disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a bilateral knee disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim, as well as on the Veteran's claim for service connection for a right ankle disorder and for an increased rating for his service-connected chronic lumbosacral strain.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana.  Records in the file specifically document treatment at the Shreveport VAMC dated most recently in March 2008.  However, the record indicates that the Veteran has continued to obtain treatment at the VA facility more recently than March 2008.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the Shreveport VAMC for the time period ending in March 2008.  It does not appear, however, that the RO searched for any records for the period more recent than March 208 from the Shreveport VA facility.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Shreveport VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has a bilateral knee disorder and a right ankle disorder that he believes are directly related to military service.  Service treatment records reflect that, at his entrance medical report of medical history in May 1979, he was noted to have sprained his right ankle six years prior but was found to be "OK since" the initial injury.  No disability of the right ankle or knees was noted at entry.  He was treated on multiple occasions for complaints of bilateral knee pain and was put on profile on four separate occasions for problems with his knees.  He was also treated for a left ankle injury, but no specific documentation of right ankle problems are noted in the service treatment records.  However, his May 1984 separation medical examination reflected a normal musculoskeletal system and normal lower extremities bilaterally.  He underwent VA examination in September 1984, at which time he was found to have no current disorder of the knees.  Post-service records further document that the Veteran has sought treatment for complaints of knee and ankle problems with VA and private treatment providers since at least 2002.  In April 2007, his treating private physician diagnosed the Veteran with right peroneal tendonitis and opined that he "may have developed some lateral ankle instability" and tendonitis secondary to his in-service ankle problems.  Similarly, a VA treatment provider diagnosed the Veteran with post-traumatic degenerative joint disease of the right ankle in July 2007.   

The Veteran underwent VA examination in relation to his service-connection claims in June 2005 and May 2010.  Report of the June 2005 VA examination reflects the Veteran's complaints of pain in his knees and right ankle since his time in service, due to multiple injuries and other problems with the joints while on active duty.  He complained of weakness, stiffness, swelling, and instability in the knees and right ankle.  Radiological study of the knees and ankle was normal, and the examiner diagnosed the Veteran with bilateral knee strain and right ankle strain.  The examiner opined that the Veteran's bilateral knee and right ankle disorder "preexisted military service, but was aggravated with the physical demands while in service."  The examiner found the disorders not to have been caused by or a result of the Veteran's military service, but that it was at least as likely as not that the bilateral knee and ankle condition was aggravated by military service"  However, upon further review of the Veteran's claims file, the examiner issued an addendum opinion in August 2005 stating that it was not at least as likely as not that the Veteran's bilateral knee disorder was aggravated by his time in service.  In so finding, the examiner noted that the Veteran's knee disorder had not worsened from his separation from service to the 2005 VA examination.   

The Veteran underwent another VA examination regarding his right ankle in May 2010.  At that time, the examiner diagnosed the Veteran with mild degenerative joint disease of the right ankle.  The examiner noted that the Veteran reported having initially sprained his ankles in high school, prior to active duty, and stated that he had had recurrent problems with his right ankle both during and after service.  The examiner noted that the Veteran's current symptoms are "more suggesting of those that would be seen because of degenerative changes of the ankle," not symptoms that would relate to recurrent sprain.  Thus, the examiner concluded that it is not at least as likely as not that the Veteran's right ankle disorder was related to his time in service.  However, the examiner did not address the findings of the Veteran's private treatment provider, as set forth in the April 2007 letter, that the Veteran's current peroneal tendonitis could be related to service.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the June 2005 and May 2010 VA examiners conducted adequate evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiners did not discuss the private physician's opinion concerning the provenance of the Veteran's right ankle disorder.  Thus, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Further, although the May 1979 entrance examination and the June 2005 VA examination note the Veteran's reported history of having injured his right ankle several years prior to service, the Board notes that the only direct evidence of such a medical history is the Veteran's own statements.  To the contrary, the May 1979 examiner found the Veteran to have no current ankle disorder at his service entrance; similarly, no knee disorder was noted at that time.  These reports are not clearly based on any medical principles or evidence establishing that he did in fact suffer from a bilateral knee or right ankle disorder at the time he entered active duty.  In this case, the question must be answered as to whether the Veteran experienced a bilateral knee or right ankle disorder prior to service.  The Board acknowledges that in the June 2005 VA examination, the Veteran's disabilities were found to have existed prior to his entry into service.  However, the Board notes first that neither the June 2005 nor the May 2010 examination considered whether there was clear and unmistakable evidence that the Veteran's bilateral knee or right ankle disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that the disabilities were not aggravated beyond their normal progression during the Veteran's period of active duty.

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that a right ankle or bilateral knee disorder both existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that, during the pendency of the current appeal, the Veteran carried a diagnosis of bilateral knee strain and degenerative joint disease of the right ankle.  The evidence also clearly documents that the Veteran was treated for recurrent knee problems in service.  Relevant medical evidence suggests that the Veteran may have had a right ankle problem that predated his entry into service, but these reports appear to be based primarily on the Veteran's own reported history of having injured his ankle six years prior to service.  The Veteran's entrance medical examiner specifically noted him to have no current ankle disability at service entrance.  Further, no disability of the knees was indicated as having pre-existed service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disabilities both pre-existed service and were not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had a right ankle or bilateral knee disorder that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a bilateral knee disorder and a right ankle disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned opinion as to whether the Veteran's current bilateral knee disorder and right ankle disorder are etiologically linked to his time in service.  In particular, in order for the AOJ to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's bilateral knee or right ankle disorder existed prior to service, and if so whether any such disability was worsened beyond its natural progression during the Veteran's time on active duty.  Thus, the designated reviewer must provide a medical nexus opinion with respect to any bilateral knee and right ankle disorder from which the Veteran currently suffers.  The reviewer must clearly identify the medical evidence or principles upon which he or she based any opinions.  If any identified disability did not exist prior to service and was not aggravated by service, then the reviewer must provide an opinion whether it is at least as likely as not that the disorder had its onset during or is otherwise related to service. A full explanation must be provided for all conclusions.  The findings of the private physician as stated in the April 2007 letter, as discussed above, must be thoroughly discussed in the context of any negative opinion.

Regarding the Veteran's claim for an increased rating for his service-connected chronic lumbosacral strain, review of the claims file reflects that he has been provided multiple VA examinations, most recently in March 2010.  Report of that examination noted that the Veteran complained of constant pain in his back that radiated down the backs of his legs to the ankles.  He reported using a cane and experiencing some unsteadiness but denied stiffness, fatigue, spasms, weakness, or incapacitation.  The examiner noted that the Veteran incurred a work-related injury in 1988 that required two back surgeries.  Physical examination revealed muscle spasms, guarding, pain, and tenderness to palpation.  Muscle strength was normal, but some decreased sensation was noted in the lower extremities bilaterally.  Range of motion testing showed the Veteran to have forward flexion to 20 degrees, with limitation of forward flexion to 15 degrees on repetition.  The examiner noted that prior radiological and MRI study showed post-surgical changes as well as degenerative changes to the lumbar spine.  The examiner found no lumbar strain and diagnosed him only with post-surgical and degenerative joint disease of the lumbar spine following a work-related back injury.  

In addition, the Veteran has stated on multiple occasions, including at his July 2012 hearing before the undersigned Veterans Law Judge, that his service-connected chronic lumbosacral strain has worsened since the most recent VA examination, which occurred in March 2010.  In addition, the Veteran's representative indicated at the July 2012 hearing that the Veteran experiences radiating pain into his lower extremities, possibly representing neurological complications from his service-connected back disorder.  Thus, the Veteran and his representative contend that a new VA examination is therefore required. 

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran and his representative suggest that his chronic lumbosacral strain has worsened since his last examination, which occurred approximately three years ago.  

In addition, it is unclear from the examination report and the RO's analysis whether, and to what extent, the examiner and the RO attributed the Veteran's current low back difficulties to his service-connected chronic lumbosacral strain, as opposed to the 1988 post-service work injury the Veteran incurred.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and non-service-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected chronic lumbosacral strain.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, as part of the examination, the examiner must provide clear diagnoses for all lumbar spine disorders the Veteran currently experiences and to distinguish, if possible, those disorders arising from the Veteran's chronic lumbosacral strain and those arising from his non-service-connected 1988 low back work injury.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected chronic lumbosacral strain.  See 38 U.S.C.A. § 5103A.

The Board further notes that the Veteran has complained on multiple occasions, including at the May 2010 VA examination, that his low back disability causes radiating pain in his lower extremities.  Reflex and sensation testing was done, but radiculopathy or other neurological problems were not specifically addressed.  The Board acknowledges that under 38 C.F.R. § 4.71a (2012), the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243) contemplates rating disabilities of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria, however, also allow for separate ratings for neurological abnormalities related to or caused by the spine disability.  In this case, the Veteran has been noted to complain of radiating pain into his legs.  With respect to clinical findings, however, VA examiners have not yet clearly addressed the cause or severity of any such radiating pain.  In light of the above, the Board concludes that another VA examination is needed to provide current findings with respect to the Veteran's service-connected low back disability and any possible neurological abnormality associated therewith.  Under these circumstances, the Veteran should be scheduled for examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his July 2012 hearing before the undersigned Veterans Law Judge, that he was no longer able to work due to his service-connected chronic lumbosacral strain.  The Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  The AOJ must obtain from the Shreveport VAMC any available medical records pertaining to the Veteran's evaluation or treatment at any time from March 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012). 

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examinations and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).

Knees and Right Ankle-The VA examination is necessary to determine the etiology of any current bilateral knee and right ankle disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether there is clear and unmistakable evidence that a bilateral knee or right ankle disorder existed prior to service. If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that the bilateral knee or right ankle disorder did not undergo a worsening beyond the normal progression of the disease during military service. 

If the Veteran's bilateral knee or right ankle disorder is not found to have pre-existed service, the reviewer must also address whether the any diagnosed bilateral knee or right ankle disorder was at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed, and the findings of the April 2007 private physician must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

Chronic Lumbosacral Strain-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected chronic lumbosacral strain.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  Specifically, the examiner must determine which of the Veteran's current lumbar spine symptoms are related to his service-connected chronic lumbosacral strain, the 1988 work injury to his low back, and any other cause.  If the examiner is unable to separate the symptoms of the lumbar spine that are attributable to the service-connected chronic lumbosacral strain to those of the 1988 work-related injury, it must be so stated.  A complete rationale must be provided for all opinions expressed.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's low back (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's low back; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the entire range of motion of the thoracolumbar spine.

The examiner must also identify any neurological impairment associated with the Veteran's low back disability, addressing in particular the Veteran's complaints of pain radiating into his legs.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  If no neurologic impairment is found, the examiner should explain the Veteran's previous history of radiating pain and whether any previous clinical findings suggested radiculopathy.

TDIU-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: chronic lumbosacral strain, pyuria with hematuria, and post-operative excision mass of the left thoracic wall.  

4.  The AOJ must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


